Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/18/2021.  Claims 1-20 have been presented for examination. Claims 1-13, 17 and 19 have been amended.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomforde (Pub. No.: 2019/0071298 A1) in view of Cebulski (Pub. No.: 2010/0006599 A1) and Ryan (Pat. No.: 5,913,180).
1) In regard to claim 1, Tomforde discloses the beer keg fluid monitoring system (fig. 1: 100), comprising:
a flow sensor (fig. 1: 120) hydraulically connected to a beer keg via a first fluid line (fig. 1 shows the first fluid line as the line between element 110 and element 120), 
a unit counter in communication with said flow sensor and configured to transmit a unit signal based on said fluid flow rate and a unit value (¶0031 discloses the flow meter measures the amount of a beverage and transmits the value);
a presettable down counter (¶0031 discloses the server subtracts the flow meter signal from a value stored in the database) configured to: 
			receives the unit signal from the unit counter (¶0031 discloses the beverage system receives the output from the flow meter).
		Tomforde does not explicitly disclose determining a remaining volume value of a fluid source based on the unit signal and a first volume value, and a display module configured to display the remaining unit volume.

However, Cebulski discloses it has been known for a flow monitoring system (fig. 2: 200) to determine a remaining volume value of a fluid source based on a first volume value (¶0031); and a display module (fig. 1: 110) configured to display the remaining unit volume (¶0021)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Tomforde to determine and display a remaining value, as taught by Cebulski.

.
		Furthermore, Ryan discloses it has been known for a fluid monitoring device to transmit a unit signal to a processing device to determine the amount of fluid removed from a storage device (col. 17, lines 29-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the monitor of Tomforde to transmit a unit value along with the unit signal, as taught by Ryan.
One skilled in the art would be motivated to modify Tomforde as described above in order to use a known technique for determining the amount of fluid that has been removed from a container. 

2) In regard to claim 2 (dependent on claim 1), Tomforde, Cebulski and Ryan further disclose the beer keg fluid monitoring system of claim 1, wherein the unit signal comprises a plurality of electrical pulses (Ryan col. 17, lines 29-43).

3) In regard to claim 3 (dependent on claim 1), Tomforde, Cebulski and Ryan further disclose the beer keg fluid monitoring system of claim 1, further comprising a unit selection module configured to adjust the unit value (Cebulski ¶0028-¶0029).



5) In regard to claim 5 (dependent on claim 1), Tomforde, Cebulski and Ryan further disclose the beer keg fluid monitoring system of claim 1, further comprising a volume selection module configured to adjust one of the first volume value and a low volume value (Cebulski ¶0028-¶0029).

6) In regard to claim 6 (dependent on claim 5), Tomforde, Cebulski and Ryan further disclose the beer keg fluid monitoring system of claim 5, wherein the volume selection module configured to adjust one of said first volume value and said low volume value comprises a second plurality of user-adjustable binary rotary switches (Cebulski ¶0028-¶0029).

7) In regard to claim 7 (dependent on claim 1), Tomforde, Cebulski and Ryan further disclose the beer keg fluid monitoring system of claim 1, further comprising an alarm module configured to trigger a low alarm when the remaining volume value is less than a low volume value; the alarm module further configured to trigger a major alarm when the remaining volume value is zero (Official notice is taken that both the concept and advantage of allowing a user to adjust an alarm is known in the art).



9) In regard to claim 9 (dependent on claim 1), Tomforde, Cebulski and Ryan further disclose the beer keg fluid monitoring system of claim 1, wherein the processor is configured to determine the remaining volume value based on the equation: V r = V 1 - ( P U ) ; wherein V.sub.r is the remaining volume value; V.sub.1 is the first volume value; P is a number of electrical pulses associated with the flow signal; and U is the unit value (Note, it is obvious to one of ordinary skill in the art the volume of a container may be determined from an initial volume minus the amount that has been removed from the container, in order to use a simple mathematical equation).

10) In regard to claim 10, claim 10 is rejected and analyzed with respect to claim 8 and the references applied (Note, Ryan discloses a plurality of dispensing devices connected to a central controller; see col. 8, lines 40-52). 

11) In regard to claim 11 (dependent on claim 10), claim 11 is rejected and analyzed with respect to claim 8 and the references applied.



13) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 1 and the references applied (Note, official notice is taken that it is well known in the art to attach a module to a device to control power consumption).

14) In regard to claim 14 (dependent on claim 13), claim 14 is rejected and analyzed with respect to claim 8 and the references applied.

15) In regard to claim 15 (dependent on claim 13), claim 15 is rejected and analyzed with respect to claim 1 and the references applied.

16) In regard to claim 16 (dependent on claim 13), claim 16 is rejected and analyzed with respect to claim 1 and the references applied.

17) In regard to claim 17, claim 17 is rejected and analyzed with respect to claim 8 and the references applied.

18) In regard to claim 18 (dependent on claim 13), claim 18 is rejected and analyzed with respect to claim 8 and the references applied.



20) In regard to claim 20 (dependent on claim 13), claim 20 is rejected and analyzed with respect to claim 8 and the references applied.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684